ORDER

PER CURIAM.
AND NOW, this 20th day of October, 1997, the Petition for Allowance of Appeal is hereby GRANTED but LIMITED to following:
Whether the unilateral determination of an automobile insurer which is electronically transmitted to the Department of Transportation should be accepted as a judicial decision which cannot be attacked on appeal by the offer of proof that the insurer never received notice of cancellation and was not knowingly without coverage?
It is further ordered that this case is consolidated with O’Hara v. Commonwealth of Pennsylvania, Department of Transportation, Bureau of Motor Vehicles, 271 M.D. Allocatur Docket 1997.